 

Exhibit 10.3

 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this “Agreement”) is made as of July __, 2017 by and
among True Drinks Holdings, Inc., a Nevada corporation (the “Grantor”), and each
holder of the Grantor’s Senior Secured Notes due ___ months following their
issuance, in the original aggregate principal amount of $_________ (the “Notes”)
(together with its endorsees, transferees and assigns, each a “Secured Party”
and together, the “Secured Parties”).
 
RECITALS
 
WHEREAS, the Grantor issued and sold the Notes to the Secured Parties, which
Notes are dated on or around July __, 2017; and
 
WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, the Grantor has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Secured Parties, pari passu with each other
Secured Party, and through the Collateral Agent (as defined in Section 17
hereof), a security interest in all assets of the Grantor to secure the prompt
payment, performance and discharge in full of all of the Grantor’s obligations
under the Notes.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (as defined
herein) (such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC. All capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Note.
 
(a) “Collateral” means the collateral in which the Collateral Agent on behalf of
the Secured Parties is granted a security interest by this Agreement and which
shall include the following, whether presently owned or existing or hereafter
acquired or coming into existence, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith:
 
(i) All goods, including, without limitation, all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items, owned by the Grantor
and used in connection with the Grantor’s businesses and all improvements
thereto;
 
(ii) All inventory of the Grantor;
 
(iii) All of the Grantor’s contract rights and general intangibles, including,
without limitation, all partnership interests, stock or other securities,
licenses, distribution and other agreements, computer software development
rights, employee non-compete, non-disclosure and assignment of rights
agreements, leases, franchises, customer lists, quality control procedures,
grants and rights, goodwill, deposit accounts, and income tax refunds;
 
(iv) All accounts of the Grantor including, without limitation, all insurance
proceeds, and rights to refunds or indemnification whatsoever owing, together
with all instruments, all documents of title representing any of the foregoing,
all rights in any merchandising, goods, equipment, motor vehicles and trucks
which any of the same may represent, and all right, title, security and
guarantees with respect to each receivable, including any right of stoppage in
transit;
 
 
 
-1-

 
 
(v) All of the Grantor’s Intellectual Property;
 
(vi) All of Grantor’s investment property including, without limitation, any and
all equity interest in its Subsidiaries and certificates evidencing such equity
interest, and any shares of stock (including, without limitation, a distribution
in connection with any reclassification, increase or reduction of capital or in
connection with any reorganization), or any option or right to acquire shares of
stock, in substitution of, or in exchange for, any of such equity interest, or
any stock dividend or split with respect to such equity interest, and any
distributions, whether dividend or liquidating or otherwise, of any cash or
property with respect to such equity interest; and
 
(vii) All of the Grantor’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs and the products
and proceeds of all of the foregoing Collateral set forth in paragraphs (i)
through (vi), inclusive, above.
 
(b) “Copyrights” shall mean all of the following in which the Grantor now hold
or hereafter acquires any interest (i) all copyrights, whether registered or
unregistered, held pursuant to the laws of the United States, any State thereof
or any other country; (ii) registrations, applications and recordings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (iii) any continuations,
renewals or extensions thereof; (iv) any registrations to be issued in any
pending applications; (v) prior versions of works covered by copyright and all
works based upon, derived from or incorporating such works; (vi) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (vii) rights to sue for
past, present and future infringements of any copyright; (viii) any rights in
any material which is copyrightable or which is protected by common law, United
States copyright laws or similar laws, or any law of any State; and (ix) any
other rights corresponding to any of the foregoing rights throughout the world.
 
(c) “Copyright License” shall mean any agreement, written or oral, in which the
Grantor now holds or hereafter acquires any interest, granting any right in or
to any Copyright or Copyright registration (whether a Grantor is the licensee or
the licensor thereunder) including, without limitation, licenses pursuant to
which the Grantor has obtained the exclusive right to use a copyright owned by a
third party.
 
(d) “Intellectual Property” shall mean, collectively, the Software Intellectual
Property, Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses and Trade Secrets, but shall exclude any and all direct
and/or indirect rights granted to and/or that the Grantor has received directly
and/or indirectly pursuant to any License Agreement between the Grantor and (i)
Disney Consumer Products, Inc.; (ii) Marvel Characters B.V.; and (iii)
Spider-Man Merchandise, L.P.
 
(e) “Obligations” means all of the Grantor’s direct and/or indirect obligations
under this Agreement, the Note and the other Transaction Documents, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later decreased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.
 
(f) “Patents” shall mean all of the following in which the Grantor now holds or
hereafter acquires any interest: (i) all patents of the United States or any
other country, all registrations and recordings thereof and all applications for
patents of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (ii) all reissues, divisions,
continuations, renewals, continuations in part or extensions thereof; (iii) all
patents to issue in any such applications; (iv) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to
patents, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (v) rights to sue for past, present and
future infringements of any patent.
 
 
 
-2-

 
 
(g) “Patent License” shall mean any agreement, whether written or oral, in which
the Grantor now holds or hereafter acquires any interest, granting any right
with respect to any Patent (whether a Grantor is the licensee or the licensor
thereunder).
 
(h) “Software Intellectual Property” shall mean (i) all software programs
(including, without limitation, all source code, object code and all related
applications and data files), whether now owned, upgraded, enhanced, licensed or
leased or hereafter acquired by the Grantor; (ii) all computers and electronic
data processing hardware and firmware associated therewith; (iii) all
documentation (including, without limitation, flow charts, logic diagrams,
manuals, guides and specifications) with respect to such software, hardware and
firmware described in the preceding subclauses (i) and (ii); and (iv) all rights
with respect to all of the foregoing, including, without limitation, any and all
upgrades, modifications, copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and substitutions,
replacements, additions, or model conversions of any of the foregoing.
 
(i) “Subsidiaries” shall mean collectively any and all direct and/or indirect
and/or wholly-owned and/or partially owned entities that the Grantor (i) has a
direct and/or indirect interest in, and (ii) may have and/or acquire directly
and or indirectly an ownership interest in following the date hereof.
 
(j) “Subsidiary” shall mean each of the Subsidiaries
 
(k) “Trademarks” shall mean any of the following in which the Grantor now holds
or hereafter acquires any interest: (i) any trademarks, tradenames, corporate
names, company names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof and any applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country (collectively, the “Marks”); (ii)
any reissues, extensions or renewals thereof; (iii) the goodwill of the business
symbolized by or associated with the Marks; (iv) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (v) rights to sue for past, present and
future infringements of the Marks.
 
(l) “Trademark License” shall mean any agreement, written or oral, in which the
Grantor now holds or hereafter acquires any interest, granting any right in and
to any Trademark or Trademark registration (whether a Grantor is the licensee or
the licensor thereunder).
 
(m) “Trade Secrets” shall mean common law and statutory trade secrets and all
other confidential or proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including, without limitation, all documents and things embodying,
incorporating or referring in any way to such Trade Secret, all Trade Secret
Licenses, and including, without limitation, the right to sue for and to enjoin
and to collect damages for the actual or threatened misappropriation of any
Trade Secret and for the breach or enforcement of any such Trade Secret license.
 
(n) “Transaction Documents” means the Notes and this Agreement and/or other
documents, amendments, supplements, relating to and/or attached to such
agreements and/or the transactions contemplated in and/or related to such
documents and/or agreements.
 
(o) “UCC” means the Uniform Commercial Code, as the same may, from time to time,
be in effect in the State of California; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection of priority and
for purposes of definitions related to such provisions.
 
 
 
-3-

 
 
2. Grant of Security Interest. As a further inducement for the Secured Party to
purchase the Note, and to secure the complete and timely payment, performance
and discharge in full, as the case may be, of all of the Obligations, the
Grantor hereby, unconditionally and irrevocably, pledges, grants and
hypothecates to the Collateral Agent, on behalf of the Secured Parties, a
continuing senior first priority security interest in, and continuing lien upon,
all right to possession and disposition of, and a right of set-off against, in
each case to the fullest extent permitted by law, all of the Grantor’s right,
title and interest of whatsoever kind and nature in and to the Collateral (the
“Security Interest”).
 
3. Representations, Warranties, Covenants and Agreements of the Grantor. Except
as set forth on Schedule A attached hereto, the Grantor represents and warrants
to, and covenants and agrees with, the Secured Party as follows:
 
(a) The Grantor has the requisite corporate power and authority to enter into
this Agreement and otherwise carry out their obligations hereunder. The
execution, delivery and performance by the Grantor of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
their part and no further action is required by it. This Agreement constitutes a
legal, valid and binding obligation of the Grantor, enforceable in accordance
with its terms.
 
(b) The Grantor’s place of business where all of their respective books of
account and records and other assets and Collateral are kept, stored and/or
located is set forth on Schedule A hereto. Other than as set forth on Schedule A
hereto, there exists no other place of business or offices where any such
materials of the Grantor is kept, stored and/or located;
 
(c) The Grantor is the sole owner of the Collateral (except for non-exclusive
licenses granted by a Grantor in the ordinary course of its business), free and
clear of any liens, security interests, encumbrances, rights or claims, and are
fully authorized to grant the Security Interest in and to pledge the Collateral.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing covering or affecting any of
the Collateral. So long as this Agreement shall be in effect, without the prior
consent of the Secured Party, which consent shall not be unreasonably withheld,
the Grantor shall not execute and shall not knowingly permit to be on file in
any such office or agency any such financing statement or other document or
instrument.
 
(d) No part of the Collateral or rights in connection therewith has been judged,
by any governmental body with proper jurisdiction, to be invalid or
unenforceable. No written claim has been received alleging the Grantor’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to the Grantor’s claims of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Grantor’s rights to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental authority.
 
(e) The Grantor shall at all times maintain its books of account and records
relating to the Collateral at the locations set forth on Schedule A attached
hereto.
 
(f) This Agreement creates in favor of the Collateral Agent, on behalf of the
Secured Parties a valid security interest in the Collateral securing the payment
and performance of the Obligations and, upon making the filings described in the
immediately following sentence, a perfected first priority security interest in
such Collateral and, to the extent that it can be perfected through such
filings, the Intellectual Property. Except for the filing of financing
statements on Form UCC-1 under the UCC with the jurisdictions indicated, or
otherwise set forth, on Schedule A, attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either for the grant by the Grantor of, or the effectiveness
of, the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by the Grantor or for the perfection of, or
exercise by the Collateral Agent, on behalf of the Secured Parties of, their
rights and remedies hereunder.
 
 
 
-4-

 
 
(g) The Collateral Agent is hereby authorized to file or cause to be filed one
or more executed UCC-1 financing statements on Form UCC-1, or other necessary or
required filings necessary to perfect the Secured Parties Security Interest with
the appropriate jurisdictions, either prior to or after the execution of this
Agreement. Furthermore, upon request of the Collateral Agent, the Grantor shall
execute and deliver any and all agreements, instruments, documents, and papers
as the Secured Parties may reasonably request to evidence the Secured Party’s
security interest in the Intellectual Property and the goodwill and general
intangibles of the Grantor relating thereto or represented thereby.
 
(h) The execution, delivery and performance of this Agreement does not conflict
with or cause a material breach or default, or an event that with or without the
passage of time or notice, shall constitute a material breach or default, under
any agreement to which any of the Grantor is a party or by which the Grantor is
bound. No consent (including, without limitation, from stockholders or creditors
of the Grantor) is required for the Grantor to enter into and perform its
obligations hereunder.
 
(i) The Grantor shall at all times safeguard, protect and maintain the
Collateral for the account of the Collateral Agent, on behalf of the Secured
Parties until this Agreement and the Security Interest hereunder shall terminate
pursuant to Section 12. Without limiting the generality of the foregoing, the
Grantor shall pay all governmental fees and taxes necessary to maintain the
Collateral and the Security Interest hereunder, and the Grantor shall obtain and
furnish to the Collateral Agent, on behalf of the Secured Parties, from time to
time, upon demand, such releases and/or subordinations of claims and liens which
may be required to maintain the priority of the Security Interest hereunder.
 
(j) The Grantor will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral without the prior written consent
of the Collateral Agent.
 
(k) The Grantor shall, within ten (10) days of obtaining knowledge thereof,
advise the Collateral Agent promptly, in sufficient detail, of the occurrence of
any event which would have a material adverse effect on the value of the
Collateral or on the Secured Parties security interest therein.
 
(l) The Grantor shall promptly execute and deliver to the Collateral Agent, on
behalf o the Secured Parties, such further deeds, mortgages, assignments,
security agreements, financing statements or other instruments, documents,
certificates and assurances and take such further action as the Collateral Agent
may from time to time reasonably request and in their sole discretion deem
necessary to perfect, protect or enforce the Security Interest.
 
(m) The Grantor shall permit the Collateral Agent and its representatives and
agents to inspect the Collateral at any time and from time to time and to make
copies of records pertaining to the Collateral as may be requested by the
Collateral Agent from time to time.
 
(n) The Grantor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
(o) The Grantor shall promptly notify the Collateral Agent in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Grantor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.
 
(p) All information supplied to the Collateral Agent by or on behalf of the
Grantor with respect to the Collateral is accurate and complete in all material
respects as of the date hereof, and all information supplied after the date
hereof to the Collateral Agent shall be accurate in all material respects.
 
 
 
-5-

 
 
(q) With respect to any of the Grantor’s Intellectual Property:
 
(i) such Intellectual Property is subsisting and the rights in connection with
such Intellectual Property have not been adjudged invalid or unenforceable, in
whole or in part;
 
(ii) the rights in connection with such Intellectual Property are valid and
enforceable;
 
(iii) the Grantor has made all necessary filings and recordations necessary to
protect its interest in such Intellectual Property, including, without
limitation, recordations of all of their interests in the Patents, Patent
Licenses, Trademarks and Trademark Licenses in the United States Patent and
Trademark Office and its claims to the Copyrights and Copyright Licenses in the
United States Copyright Office;
 
(iv) the Grantor is the exclusive owners of the entire and unencumbered right,
title and interest in and to such Intellectual Property and no claim is
currently being asserted that the use of such Intellectual Property infringes on
the asserted rights of any third party; and
 
(v) the Grantor has performed and will continue to perform all acts and have
paid all required fees and taxes to maintain their rights with respect to each
and every item of Intellectual Property in full force and effect throughout the
United States, as applicable.
 
(r) The Grantor shall:
 
(i) maintain each Trademark and Copyright in full force free from any claim of
abandonment for non-use, maintain as in the past the quality of products and
services offered under such Trademark or Copyright; employ such Trademark or
Copyright with the appropriate notice of registration; not adopt or use any mark
which is confusingly similar or a colorable imitation of such Trademark or
Copyright unless the Secured Parties shall obtain a perfected security interest
in such mark pursuant to this Agreement; and not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark or Copyright may become invalidated;
 
(ii) not, except with respect to any Patent that it shall reasonably determine
is of negligible economic value to it, do any act, or omit to do any act,
whereby any Patent may become abandoned; and
 
(iii) notify the Collateral Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Patent, Trademark or
Copyright may become abandoned, or of any material adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
the United States) regarding its ownership of any Patent, Trademark or Copyright
or its right to register the same or to keep and maintain the same.
 
(s) Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office or the United States Copyright Office or acquire rights to any new
Patent, Trademark or Copyright whether or not registered, report such filing to
the Secured Party within five (5) business days after the last day of the fiscal
quarter in which such filing occurs.
 
(t) The Grantor shall take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the Patents, Trademarks and Copyrights, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
 
 
 
-6-

 
 
(u) In the event that any Patent, Trademark or Copyright included in the
Intellectual Property is infringed, misappropriated or diluted by a third party,
the Grantor shall promptly notify the Collateral Agent after a Grantor learns
thereof and shall, unless such Grantor shall reasonably determine that such
Patent, Trademark or Copyright is of negligible economic value to it, which
determination it shall promptly report to the Collateral Agent: promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as it shall reasonably
deem appropriate under the circumstances to protect such Patent, Trademark or
Copyright. If a Grantor lacks the financial resources to comply with this
Section 3(u), such Grantor shall immediately so notify in express and detailed
writing the Collateral Agent and shall cooperate fully with any enforcement
action undertaken by the Collateral Agent on behalf of the Grantor.
 
(v) None of such Patents, Trademarks, Copyrights and Trade Secrets is the
subject of any licensing or franchise agreement as of the date of this
Agreement. No holding, decision or judgment has been rendered by any
governmental authority which would limit, cancel or question the validity of any
License, Patent, Trademark, Copyright and Trade Secrets. No action or proceeding
is pending (i) seeking to limit, cancel or question the validity of any License,
Patent, Trademark, Copyright or Trade Secret, or (ii) which, if adversely
determined, would have a material adverse effect on the value of any License,
Patent, Trademark, Copyright or Trade Secret. The Grantor has used and will
continue to use for the duration of this Agreement, proper statutory notice in
connection with their use of the Patents, Trademarks and Copyrights and
consistent standards of quality in products leased or sold under the Patents,
Trademarks and Copyrights.
 
Grantor’s representations and warranties made in this Agreement will survive its
execution, delivery, and termination.
 
4. Defaults. The following events shall be “Events of Default”:
 
(a) The occurrence of an Event of Default as defined in the Note;
 
(b) If any representation or warranty of any Grantor in this Agreement proves to
be incorrect in any material respect when made; and
 
(c) The failure by any Grantor to observe or perform any of its obligations
hereunder (including but not limited to, any provision, agreement, covenant and
other items) for five (5) business days.
 
5. Duty To Hold In Trust. Upon the occurrence of an Event of Default, and at any
and all times thereafter, and subject in all respects to the Secured Party's
rights and remedies upon default under Section 6 hereof, the Grantor shall, upon
receipt by any of them of any revenue, income or other sums subject to the
Security Interest, whether payable pursuant to the Note or otherwise, or of any
check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Collateral Agent, for the benefit of the Secured Partiers, for
application to the satisfaction of the Obligations.
 
6. Rights and Remedies Upon Default. Upon occurrence and continuance of any
Event of Default and at any and all times thereafter, the Collateral Agent shall
have the right to exercise all of the remedies conferred to the Secured Party
hereunder and under the Note, and the Collateral Agent shall have all the rights
and remedies of a secured party under the UCC and/or any other applicable law
(including the Uniform Commercial Code of any jurisdiction in which any
Collateral is then subject). Without limitation, the Collateral Agent shall have
the following rights and powers:
 
(a) to have a third party custodian take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and the Grantor shall assemble the Collateral and make it available to the
Collateral Agent for the benefit of the Secured Parties at places which the
Collateral Agent shall reasonably select, whether at the Grantor’s premises or
elsewhere, and make available to the Collateral Agent, without rent, all of the
Grantor’s respective premises and facilities for the purpose of the Collateral
Agent taking possession of, removing or putting the Collateral in saleable or
disposable form for the benefit of the Secured Parties; and
 
 
 
-7-

 
 
(b) to operate the business of the Grantor using the Collateral and shall have
the right to assign, sell, lease or otherwise dispose of and deliver all or any
part of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Collateral Agent may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to any
Grantor or right of redemption of any Grantor, which are hereby expressly
waived. Upon each such sale, lease, assignment or other transfer of Collateral,
the Collateral Agent may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of the
Grantor, which are hereby waived and released.
 
7. Indemnification of the Secured Party. Neither the Secured Party, the
Collateral Agent, nor any of their respective affiliates, employees, agents
and/or representatives will be liable for any action taken or omitted to be
taken by any of them under this Agreement directly and/or indirectly and
believed by them to be within the discretion or power conferred upon them by
this Agreement or otherwise be responsible for the consequences of any error of
judgment (except for willful misconduct). THE GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY INDEMNIFIES THE SECURED PARTY, THE COLLATERAL AGENT, AND THEIR
RESPECTIVE AFFILIATES, EMPLOYEES, AGENTS AND REPRESENTATIVES AND HOLD THEM
HARMLESS FROM AND AGAINST ANY AND ALL DIRECT AND/OR INDIRECT LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE (INCLUDING, BUT NOT LIMITED TO,
LEGAL FEES WHEN INCURRED, WHICH THE GRANTOR SHALL PAY NO LATER THAN THREE (3)
BUSINESS DAYS AFTER ANY SECURED PARTY OR COLLATERAL AGENT SO REQUESTS WITH
ACCOMPANYING INVOICES) WHATSOEVER THAT MAY BE IMPOSED ON, ASSERTED AGAINST, OR
INCURRED BY THEM IN ANY WAY DIRECTLY AND/OR INDIRECTLY RELATING TO AND/OR
ARISING OUT OF THIS AGREEMENT AND/OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER
THIS AGREEMENT.
 
8. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Collateral Agent in enforcing the
rights of Secured Parties hereunder and in connection with collecting, storing
and disposing of the Collateral, and then to satisfaction of the Obligations on
a pro rata basis based on the Principal Amount of each Secured Party’s Note at
the time of the default, and to the payment of any other amounts required by
applicable law, after which the Secured Parties shall pay to the Grantor any
surplus proceeds. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Parties are legally entitled, then the Grantor will be liable for
the deficiency, together with interest thereon as set forth in the Note, and the
reasonable fees of any attorneys employed by the Collateral Agent to collect
such deficiency. To the extent permitted by applicable law, the Grantor waives
all claims, damages and demands against the Collateral Agent arising out of the
repossession, removal, retention or sale of the Collateral.
 
 
 
-8-

 
 
9. Costs and Expenses. The Grantor irrevocable and expressly agrees to pay any
and all direct and/or indirect out-of-pocket fees, costs and expenses
(including, but not limited to legal fees and expenses of all the Collateral
Agent’s attorneys) incurred (as and when incurred) in connection with any filing
required hereunder, including without limitation, any financing statements,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Collateral
Agent. The Grantor shall also pay all other claims and charges which would
reasonably be expected to prejudice, imperil or otherwise affect the Collateral
or the Security Interest therein. Upon the occurrence and continuance of an
Event of Default, the Grantor shall upon demand, pay to the Collateral Agent the
amount of any and all reasonable expenses, including the fees and expenses of
its counsel and of any experts and agents, which any of the Secured Parties or
Collateral Agent incurs direct, and/or indirect, in connection with (a) the
enforcement of this Agreement, (b) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (c)
the exercise or enforcement of any of the rights of any Secured Party under the
Notes and/or other Transaction Documents, including, without limitation, costs
of collection. Until so paid, any fees payable hereunder shall be added to the
principal amount of the Notes and shall bear interest as set forth in the Notes.
 
10. Responsibility for Collateral. The Grantor assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Grantor hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unavailability for any reason.
 
11. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Grantor hereunder, shall be absolute and unconditional,
regardless of: (a) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the Note or
any other agreement entered into in connection with the foregoing; (b) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; or
(c) any action by the Secured Party to obtain, adjust, settle and cancel in its
sole discretion any insurance claims or matters made or arising in connection
with the Collateral. The Grantor expressly waives presentment, protest and
notice of protest. In the event that at any time any transfer of any Collateral
or any payment received by the Secured Party hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event, the Grantor’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof. The Grantor waives all right to require the
Secured Party to proceed against any other person or to apply any Collateral
which the Secured Party may hold at any time, or to marshal assets, or to pursue
any other remedy.
 
12. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Note have been indefeasibly made in
full and all other Obligations have been indefeasibly paid and/or completed.
 
13.  Other Financings. In any other agreement that any Grantor enters into with
any party (other than a Secured Party), related to the direct and/or indirect
borrowing of funds by the Grantor, Grantor shall ensure provisions are in each
applicable loan and/or loan related agreement expressly providing that all such
borrowed third party funds are subordinate in all respects to the Note and
Obligations and that upon any default, and/or Event of Default no lender shall
take any action, including, but not limited to, declaring its loan documents
and/or loan in default and/or in an event of default until and unless all
Obligations of the Grantor to the Secured Parties are indefeasibly paid and/or
completed, as the case may be.
 
 
 
-9-

 
 
14. Power of Attorney; Further Assurances.
 
(a) The Grantor authorizes the Collateral Agent, and do hereby make, constitute
and appoint the Collateral Agent, and its respective officers, agents,
successors or assigns with full power of substitution, as the Grantor’s true and
lawful attorney-in-fact, with power, in their own name or in the name of any
Grantor, to, after the occurrence and during the continuance of an Event of
Default,  endorse any Note, checks, drafts, money orders, or other instruments
of payment (including, without limitation, payments payable under or in respect
of any policy of insurance) in respect of the Collateral that may come into
possession of the Collateral Agent;  to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral;  to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral;  to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and  generally, to do, at the option of
the Collateral Agent, and at the Grantor’s expense, at any time, or from time to
time, all acts and things which the Collateral Agent deem necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement and the Note, all as
fully and effectually as the Grantor might or could do; and the Grantor hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.
 
(b) On a continuing basis, the Grantor will cooperate in good faith and as
requested by each Secured Party with the Secured Party to make, execute,
acknowledge, deliver, file and record, as the case may be, in the proper filing
and recording places in any applicable jurisdiction, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Collateral Agent, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Collateral Agent the grant or
perfection of a security interest in all the Collateral.
 
(c) The Grantor hereby irrevocably appoints the Collateral Agent as the
Grantor’s attorney-in-fact, with full authority in the place and stead of the
Grantor and in the name of the Grantor, from time to time in the Collateral
Agent’s discretion, to take any action and to execute any instrument which the
Collateral Agent may deem necessary or advisable in order to perfect the
Security Interest, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Grantor where permitted by law.
 
15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given  if delivered by hand, upon receipt of proof of
sending thereof if sent by facsimile, upon receipt if sent by nationally
recognized overnight delivery service (receipt requested), the next business
day, or  if mailed by first-class registered or certified mail, return receipt
requested, postage prepaid, four days after posting in the U.S. mails, in each
case if delivered to the following addresses: (A) if to a Grantor, to the
address set forth immediately below such Grantor’s name on the signature pages
hereto; and (B) if to a Secured Party, to the address set forth in respect of
such Secured Party’s name as it appears in the Note. Each party shall provide
notice to all of the other parties of any change in address.
 
16. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Collateral Agent shall have the right, in their sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’ rights and
remedies hereunder.
 
17.    Appointment of Collateral Agent. The Secured Parties hereby appoint
_________ to act as their agent (“Collateral Agent”) for purposes of exercising
any and all rights and remedies of the Secured Parties hereunder. The Collateral
Agent shall have the rights, responsibilities and immunities set forth in Annex
A hereto.
 
 
-10-

 
 
18. Miscellaneous.
 
(a) No course of dealing between the Grantor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
(b) All of the rights and remedies of the Collateral Agent with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
 
(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Any term of
this Agreement may be terminated or amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only with written consent of the Grantor
and the holders of at least 50.1% of the then-outstanding principal amount of
the Notes (“Majority in Interest”). Any termination, amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
the Notes, each future holder of the Notes, their successors and assigns, and
the Grantor.
 
(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
 
(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
 
(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
 
 
 
-11-

 
 
(h) This Agreement and all questions relating directly and/or indirectly to the
construction, validity, enforcement and interpretation of this Agreement shall
be governed solely and exclusively by the internal laws of the State of
California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other
jurisdiction). Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Orange,
California for any and all disputes directly and/or indirectly hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
In any action brought concerning and/or arising directly and/or indirectly out
of this Agreement, the prevailing party shall be entitled to recover all of its
legal fees and expenses incurred by it with respect to any such legal action.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. Each party hereto acknowledges that this waiver is a material inducement
for each party to enter into a business relationship, that each party has relied
on this waiver in entering into this Agreement and that each party will continue
to rely on this waiver in their related future dealings. Each party further
warrants and represents that it has reviewed this waiver with its legal counsel,
and that such party has knowingly and voluntarily waives its rights to a jury
trial following such consultation. This waiver is irrevocable, meaning that,
notwithstanding anything herein to the contrary, it may not be modified either
orally or in writing, and this waiver shall apply to any subsequent amendments,
renewals and supplements or modifications to this agreement. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
(i) The parties hereto agree that this Agreement was the product of the mutual
input and drafting by all the parties hereto, and, accordingly, no party shall
make any claim against another party that a presumption exists against any party
because that party was the drafter of this Agreement.
 
19. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.
 
20. Facsimile Signature. In the event that any signature is delivered by
facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
 
 
 
[Remainder Of Page Left Blank]
 
 
 
 
 
-12-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
GRANTOR:
 
TRUE DRINKS HOLDINGS, INC. (On behalf of itself and its Subsidiaries, as defined
herein)
 
 
By:          

______________________________________
Name:
Title:
 
Notices For Grantor:
 
True Drinks Holdings, Inc.
18552 MacArthur Boulevard
Suite 325
Irvine, CA 91612
Telephone: (949) 203-3500
Fax No:  __________________
Attention:  Chief Financial Officer
 
 
 
 
SECURED PARTY:
 
_______________________________
 
 
By:          

______________________________________
Name:
Title:
 
 
 
 
-13-

 
 
SCHEDULE A
 
 
 
 
 
-14-

 
 
ANNEX A
to
SECURITY
AGREEMENT
 
THE COLLATERAL AGENT
 
                        1. Appointment. The Secured Parties (all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided in the Security Agreement to which this Annex A is attached (the
"Agreement")), by their acceptance of the benefits of the Agreement, hereby
designate ____________ (“Collateral Agent”) as the Collateral Agent to act as
specified herein and in the Agreement. Each Secured Party shall be deemed
irrevocably to authorize the Collateral Agent to take such action on its behalf
under the provisions of the Agreement and any other Transaction Document and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Collateral Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Collateral Agent may perform any of its duties hereunder by or through its
agents or employees.
 
                        2. Nature of Duties. The Collateral Agent shall have no
duties or responsibilities except those expressly set forth in the Agreement.
Neither the Collateral Agent nor any of its partners, members, shareholders,
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such under the Agreement or hereunder or in connection herewith
or therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of the Grantor or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.
 
                        3. Lack of Reliance on the Collateral Agent.
Independently and without reliance upon the Collateral Agent, each Secured
Party, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Grantor in connection with such Secured Party’s investment in the Grantor,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Grantor, and of the value of the Collateral from time to time, and the
Collateral Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Secured Party with any credit, market or other
information with respect thereto, whether coming into its possession before any
Obligations are incurred or at any time or times thereafter. The Collateral
Agent shall not be responsible to the Grantor or any Secured Party for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith, or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of the Agreement or any
other Transaction Document, or for the financial condition of the Grantor or the
value of any of the Collateral, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of the Agreement or any other Transaction Document, or the financial
condition of the Grantor, or the value of any of the Collateral, or the
existence or possible existence of any default or Event of Default under the
Agreement, the Debentures or any of the other Transaction Documents.
 
 
 
-15-

 
 
4. Certain Rights of the Collateral Agent. The Collateral Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties. To the extent practical, the Collateral Agent shall request
instructions from the Secured Parties with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of a Majority in Interest; if such instructions
are not provided despite the Collateral Agent’s request therefor, the Collateral
Agent shall be entitled to refrain from such act or taking such action, and if
such action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Collateral Agent; and
the Collateral Agent shall not incur liability to any person or entity by reason
of so refraining. Without limiting the foregoing, (a) no Secured Party shall
have any right of action whatsoever against the Collateral Agent as a result of
the Collateral Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and the
Grantor shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.
 
                        5. Reliance. The Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, statement, certificate, email or telecopier message, cablegram, order or
other document or telephone message signed, sent or made by the proper person or
entity, and, with respect to all legal matters pertaining to the Agreement and
the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Grantor or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.
 
                        6. Indemnification. To the extent that the Collateral
Agent is not reimbursed and indemnified by the Grantor, the Secured Parties will
jointly and severally reimburse and indemnify the Collateral Agent, in
proportion to their initially purchased respective principal amounts of Notes,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Collateral Agent in performing its duties hereunder or under the
Agreement or any other Transaction Document, or in any way relating to or
arising out of the Agreement or any other Transaction Document except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Collateral Agent's own
gross negligence or willful misconduct. Prior to taking any action hereunder as
Collateral Agent, the Collateral Agent may require each Secured Party to deposit
with it sufficient sums as it determines in good faith is necessary to protect
the Collateral Agent for costs and expenses associated with taking such action.
 
                        7. Resignation by the Collateral Agent.
 
(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 30 days' prior written notice (as provided in the Agreement) to the
Grantor and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.
 
(b) Upon any such notice of resignation, the Secured Parties, acting by
a Majority in Interest, shall appoint a successor Collateral Agent hereunder.
 
(c) If a successor Collateral Agent shall not have been so appointed within said
30-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 30-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Grantor and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Grantor on demand.
 
                        8. Rights with respect to Collateral. Each Secured Party
agrees with all other Secured Parties and the Collateral Agent (i) that it shall
not, and shall not attempt to, exercise any rights with respect to its security
interest in the Collateral, whether pursuant to any other agreement or otherwise
(other than pursuant to this Agreement), or take or institute any action against
the Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (ii) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Agreement.  After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of the Agreement including
this Annex A shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent.
 
 
 
 
 
 
-16-
